Citation Nr: 0801660	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  99-13 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a stomach disorder to 
include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1946.  Service in the Pacific Theatre during World 
War II and award of the Combat Infantry Badge is evidenced of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claims.  The 
veteran disagreed and timely appealed.

Procedural history

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1998 and at a video conference 
hearing before the undersigned Acting Veterans Law Judge in 
August 2005.  Transcripts of these hearings are associated 
with the claims file.  

In November 2005, the Board denied the veteran's claims for 
service connection for a respiratory disorder (right lung 
condition), left knee disability, and basal cell carcinoma as 
a result of ionizing radiation.  The Board remanded the two 
remaining claims of entitlement to service connection for a 
right knee disability and a stomach disorder for further 
evidentiary development and further adjudication.  

An August 2006 rating decision granted service connection for 
the right knee, but in February 2007, the Board again 
remanded the remaining claim of entitlement to service 
connection for a stomach disorder for further procedural and 
evidentiary development.  Those matters having been 
accomplished, the claim is again before the Board for 
appellate review.




FINDING OF FACT

A preponderance of the evidence supports a conclusion that 
the veteran's current stomach disorder was not incurred in or 
aggravated by his active duty service, nor was his stomach 
disorder caused by or aggravated by a service-connected 
disability.


CONCLUSION OF LAW

Entitlement to service connection for a stomach disorder to 
include as secondary to a service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his stomach disorder was incurred 
during service, and, in the alternative, was caused by his 
service connected malaria or residuals of an appendectomy.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary. The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

As noted above, the Board remanded the claim under 
consideration in a February 2007 decision.  Specifically, the 
remand required VBA to attempt to obtain further evidence 
pertaining to the veteran's claim for a stomach disorder, 
provide proper notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and, after completing those efforts, to 
obtain a medical opinion based upon a review of all records 
in evidence.  The reviewing medical examiner was to offer an 
opinion "whether it is at least as likely as not (i.e., 
there is at least a 50 percent probability) that such stomach 
disorder is medically related to the veteran's active 
military service, or was caused or aggravated by the 
veteran's service-connected disabilities; specifically the 
veteran's service-connected malaria and service-connected 
residuals of an appendectomy."  The examiner was to complete 
any appropriate tests and studies prior to providing the 
opinion, indicate whether the veteran currently suffers from 
a stomach disorder, and specify with regard to each diagnosed 
disability whether the evidence was at least as likely as not 
that such stomach disorder is medically related to the 
veteran's active military service, or was caused or 
aggravated by the veteran's service-connected disabilities; 
specifically the veteran's service-connected malaria and 
service-connected residuals of an appendectomy.  The 
instructions further directed the RO to ensure all tasks had 
been accomplished before readjudicating the claim.

The record indicates that in response March 2007 VA letter 
providing Dingess notice, the veteran sent medical records 
pertaining to his stomach disorder which were included in his 
VA claims folder.  Additionally, the record contains the July 
2007 medical opinion of a physician who reviewed the 
veteran's entire claims folder and subsequently provided the 
requested medical opinions.  In sum, the Board finds that 
there has been compliance with the February 2007 remand 
instructions.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
veteran was notified, generally, of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
his claim by correspondence dated August 2004, February 2006 
and March 2007.  Specifically, the August 2004 letter 
informed the veteran what evidence was required to show 
service-connection, and the March 2007 letter informed the 
veteran what evidence was required to show secondary service 
connection.  See pages 5 and 7 respectively.  

Adequate opportunities to submit evidence and request 
assistance were provided. The March 2007 letter told the 
veteran to tell VA about any additional information or 
evidence they could help him obtain.  In essence, the 
appellant was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1). See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio. 
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

Service medical records and all identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  The record includes medical records from private 
physicians who examined and treated the veteran's stomach 
disorder.  The record also contains a review of all medical 
records in evidence and the resulting medical opinion in 
compliance with the Board's February 2007 remand 
instructions.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date, and held that the notice requirements of 
section 5103(a) apply generally to all five elements. 
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board finds that in this case, elements (1) and (2) are 
not in dispute.  The veteran has appealed his claim based on 
element (3), a connection between the veteran's service and 
the disability.  The veteran has received adequate notice of 
that element.  The March 2007 letter provided the veteran 
with specific notice of how VA determines a disability rating 
and an effective date.  Thus, the Board finds that the 
veteran has received notice pursuant to Dingess. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran presented evidence and testimony at an 
August 2005 before the undersigned acting Veterans Law Judge, 
and he has been represented by a service representative who 
has submitted statements in support of the veteran's claim.

The Board will therefore proceed to a decision on the merits.

Service connection - general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran seeks service connection for his stomach disorder 
on both a direct and secondary basis.  He contends generally 
that his stomach disorder was incurred during service, and 
more specifically that it was caused by medication taken for 
his in-service malaria or caused by his in-service 
appendectomy.  The Board will address both direct and 
secondary service connection in turn.

(i) Direct service connection

As stated above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With regard to element (1), the July 2007 VA medical examiner 
reviewed all medical records in evidence and determined that 
the veteran had not received a "definitive diagnosis," but 
has been treated without resolution of his symptoms.  While 
there is no medical evidence of a current diagnosis, the 
medical evidence of record amply demonstrates that the 
veteran suffers from a stomach disorder.  Thus, element (1) 
is satisfied.

With regard to element (2), the Board has reviewed the 
veteran's service medical records (SMR) in evidence and finds 
that the only evidence pertaining to the claim under 
consideration is connected with the veteran's appendicitis in 
1942, his appendectomy and follow-up to resolution of the 
condition.  There are no entries specifically indicating that 
the veteran suffered from or sought treatment of a stomach 
disorder.  

Indeed, evidence of stomach disorders does not appear until 
1992 when the veteran was treated for gastric angiodyplasia 
some 50 years after the veteran was discharged from active 
duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  Moreover, to the 
extent that the veteran now contends he suffered stomach 
disorders during service, the Court has held that 
contemporaneous evidence has greater probative value than 
history as reported by the claimant.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).  The Court has also held that the 
Board may consider whether the veteran's personal interest 
may affect the credibility of testimony.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

In addition, the July 2007 examiner reviewed the entire 
record and did not note anything to suggest that the veteran 
incurred a stomach disorder during service.  In sum, after 
review of the entire record, the Board finds that the 
evidence supports a conclusion that the veteran's stomach 
disorder was not incurred in service.  Element (2) is thus 
not satisfied and the claim fails on this basis alone.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board notes that the July 2007 
examiner stated:

There is no documentation in the veteran's service 
medical records of the gastrointestinal symptoms 
related to his current stomach disorder that he 
describes.  Therefore, it is less likely than not 
his current stomach disorder is medically related 
to the veteran's active military service.

The Board further notes that the evidence includes a November 
1998 medical report from Dr. P.C. who stated that the 
veteran's gastrointestinal disorder's etiology was 
"unclear."  There is no other medical evidence of record 
which addresses the nexus between the veteran's current 
condition and his active duty service.  Thus, the evidence 
also fails to satisfy Hickson element (3).  

For those reasons, the Board finds that entitlement to direct 
service connection for a stomach disorder is not warranted.

(ii) Secondary service connection

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to elements (1) and (2), the record demonstrates 
that the veteran has a current, but undiagnosed, stomach 
disorder, and that he had in-service symptoms for both 
malaria and residuals of an appendectomy.  

With regard to element (3), the record includes the July 2007 
medical opinion of the reviewing VA physician.  The examiner 
first noted that the veteran's SMR demonstrated that he was 
successfully treated with Atabrine in 1946 and that there was 
no reoccurrences of malaria.  The examiner then opined that 
"there is no relationship that can be made between the 
veteran's stomach condition and service-connected malaria - 
it is less likely as not the veteran's current stomach 
disorder was caused by or aggravated by the veteran's 
service-connected malaria."

Similarly, the physician noted that the SMR showed the 
veteran had acute appendicitis in 1942 and underwent an 
appendectomy.  The expected residuals of the appendectomy 
were found to be simply the resulting surgical scar.  The VA 
physician stated that "there is no evidence to show a 
relationship between the veteran's stomach condition and 
residuals of an appendectomy - it is less likely as not the 
veteran's current stomach disorder was caused by or 
aggravated by the veteran's service-connected residuals of an 
appendectomy."

A thorough review of the record reveals that there is no 
other medical evidence which addresses any relationship 
between the veteran's malaria or his residuals of an 
appendectomy and his current disorder.  Therefore, the Board 
finds that Wallin element (3) is not supported by the 
evidence, and the claim fails on that basis.  The Board 
concludes that entitlement to service connection for a 
stomach disorder on a secondary basis is also not warranted.


ORDER

Entitlement to service connection for a stomach disorder to 
include as secondary to a service-connected disability is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


